DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/523,833 are currently pending and have been examined. Applicant amended claims 1, 7, and 14.

Response to Arguments/Amendments
Applicant’s arguments, see REMARKS, filed 16 May 2022, regarding the rejections of claims 1-20 under 35 USC § 103 have been fully considered but are not persuasive.
Regarding independent claim 1, Applicant argues that Hu does not teach “an instruction to the autonomous vehicle to cause the autonomous vehicle to use the orientation to plan a trajectory to the position indicated by the intermediate location” because Hu does not allow a user to input an orientation to provide the vehicle. Applicant also asserts that Hu ensures that the vehicle’s heading is continuously directed to a target direction. Examiner disagrees.
Hu discloses that an end point, Pend, may be obtained from a user via a user terminal. The end point corresponds to a reference point that may be selected by the user by tapping a point on an image display. The user may further indicate one or more values indicative of a target direction the UAV is to travel at the reference point. See ¶ [0130], [0170], [0175]. Hu clearly teaches inputting an orientation to provide to the vehicle. A motion path generator generates a motion path from a starting position to the reference point such that the object achieves the target direction at the reference point. The orientation of the object continuously changes as the object moves in a substantially tangential manner along the motion path. See Fig. 8E and ¶ [0148]. Hu clearly does not require the vehicle to be continuously directed to a target direction (i.e., orientation of the object continuously changes in a substantially tangential manner along the motion path). Therefore, Hu teaches an instruction to the autonomous vehicle to cause the autonomous vehicle to use the orientation to plan a trajectory to the position indicated by the intermediate location (i.e., motion planner plans a motion path between the starting position to the selected end point such that the object arrives at the end point having achieved the target direction). 
Applicant also argues that Hu does not teach “align to the orientation comprising a direction indicated by the intermediate location to which the autonomous vehicle uses to navigate out of the intermediate location before returning to a trajectory to the destination”. Examiner maintains that the combination of Biehler and Hu teaches this limitation. Biehler discloses that an operator 12 of remote control 7 may manually input new waypoints/coordinates, which results in a corrected trajectory 17. Fig. 4 and ¶ [0056]). Waypoints from trajectory 17 are sent to the vehicle to replicate the trajectory 17 and the vehicle travels it independently. ¶ [0058]. The trajectory 17 at the final waypoint will have some direction, it just is not a user defined orientation as claimed. The navigation system continuously updates the nominal path between the current position of the vehicle and the specified geographical destination position. ¶ [0011]. While not explicitly stated, when remote control ends at the final waypoint of the trajectory 17 and the navigation system resumes autonomous operation, the navigation system will update the nominal trajectory from the current position, i.e., the end of trajectory 17, to navigate from the current position to the specified geographical destination position. In other words, the new nominal path generates a new trajectory starting at the position and orientation of the final waypoint used to create corrected trajectory 17 and ending at the destination position. Hu, as explained above, discloses that an end point, Pend, may be obtained from a user via a user terminal. The end point corresponds to a reference point that may be selected by the user by tapping a point on an image display. The user may further indicate one or more values indicative of a target direction the UAV is to travel at the reference point. See ¶ [0130], [0170], [0175]. In other words, Hu discloses inputting an end point and desired orientation of the vehicle at the end point. Therefore, the combination of Biehler and Hu teaches 
align to the orientation comprising a direction indicated by the intermediate location (i.e., vehicle may align to the orientation input by the user and corresponding to the end point – Hu; i.e., end point = intermediate point) to which the autonomous vehicle uses to navigate out of the intermediate location before returning to a trajectory to the destination (i.e., navigation system updates the nominal path by generating a new trajectory starting at the position and orientation of the final waypoint used to create corrected trajectory 17 and ending at the destination position; i.e., waypoint = intermediate point).

	Regarding claims 7 and 14, Applicant argues that the claims are allowable based on the amendments. Examiner disagrees. The previous rejections of claims 7 and 14 have been updated to address the new claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, 10, 12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Biehler et al. (US 2020/0004240 A1, “Biehler”) in view of Hu et al. (US 2018/0246529 A1, “Hu”) and Meijburg et al. (US 2020/0276973 A1, “Meijburg”).

Regarding claim 1, Biehler discloses a method and system for remotely controlling a vehicle and teaches:
receiving at least a portion of sensor data from a sensor on an autonomous vehicle, traversing an environment to a destination (situation image 8 from sensor system 2 is transmitted to communication interface 5 of driver assistance system 3 – see at least ¶ [0051]; highly automated vehicle 1 – see at least ¶ [0050]);
causing a display to display a first representation of the autonomous vehicle in the environment (map 19 showing the remotely controlled vehicle – see at least Fig. 6 and ¶ [0061]);
causing the display to display a second representation of the sensor data (situation image 8 may be displayed – see at least ¶ [0051]);
receiving input indicating an intermediate location to which the autonomous vehicle is to travel, the input [ ] comprising a position represented by a coordinate [ ] (an operator 12 of remote control 7 may manually input new waypoints/coordinates, which results in a corrected trajectory 17 – see at least Fig. 4 and ¶ [0056]); and
transmitting, based at least in part on the input, an instruction to the autonomous vehicle to cause the autonomous vehicle [ ] to plan a trajectory to the position indicated by the intermediate location [ ] (points from trajectory 17 are sent to the vehicle to replicate the trajectory 17 and the vehicle travels it independently – see at least ¶ [0058]) comprising a direction indicated by the intermediate location to which the autonomous vehicle uses to navigate out of the intermediate location before returning to a trajectory to the destination (The trajectory 17 at the final waypoint will have some direction. The navigation system continuously updates the nominal path between the current position of the vehicle and the specified geographical destination position – see ¶ [0011]; While not explicitly stated, when remote control ends at the final waypoint of the trajectory 17 and the navigation system resumes autonomous operation, the navigation system will update the nominal trajectory from the current position, i.e., the end of trajectory 17, to navigate from the current position to the specified geographical destination position. In other words, the new nominal path generates a new trajectory starting at the position and orientation of the final waypoint used to create corrected trajectory 17 and ending at the destination position.).

Biehler fails to teach the input being limited to a radius of the autonomous vehicle in the first representation; the input comprising an orientation represented by a numerical value to rotate the autonomous vehicle; cause the autonomous vehicle to use the orientation to plan a trajectory to the position indicated by the intermediate location and align to the orientation.

However, Hu discloses systems and methods for UAV path planning and control and teaches:
receiving input indicating an intermediate location to which the autonomous vehicle is to travel (an end point Pend may be obtained from user input provided through a user terminal – see at least ¶ [0170]; i.e., Pend = waypoint of Biehler), the indication input comprising a position represented by a coordinate (end point Pend may correspond to reference point 930 – see at least ¶ [0170]; reference point 930 may be selected by a user via a computer-implemented interface, such as by tapping a point on an image display – see at least ¶ [0175]) and an orientation represented by a numerical value to rotate the autonomous vehicle (a user may indicated one or more values indicative of a target direction the UAV is to travel at reference point 930 – see at least ¶ [0130]); and 
transmitting, based at least in part on the input, an instruction to the autonomous vehicle to cause the autonomous vehicle to use the orientation to plan a trajectory to the position indicated by the intermediate location and align to the orientation (a motion path generator 214 generates a motion path from the starting position 932 to the reference point such that the object has achieved the target direction at the reference point – see at least Fig. 8E and ¶ [0148]).

In other words, Biehler discloses a user inputting one or more waypoints that are used to determine a corrected trajectory for an autonomous vehicle to follow. The last waypoint entered to determine the trajectory is equivalent to the claimed intermediate location. Biehler does not disclose setting a particular orientation for the vehicle at the intermediate waypoint. Hu provides a user interface that allows a user to set an end point. The end point is equivalent to the claimed intermediate location. The user may enter values indicative of a target direction that a UAV is to travel when it reaches the endpoint. A motion path generator generates a motion path from a starting position to the endpoint such that an object following the motion path achieves the target direction at the end point. This allows the UAV to achieve an orientation and position for the UAV as desired by the user.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for remotely controlling a vehicle of Biehler to receive an orientation represented by a numerical value to rotate the autonomous vehicle, as taught by Hu, to achieve the target direction at a desired location (Hu at ¶ [0171]).

Further, the user of Biehler is free to add waypoint or trajectory locations at their discretion. Further, Meijburg discloses operation of a vehicle in the event of an emergency and teaches:
limited to a radius of the autonomous vehicle in the first representation (when an object such as an emergency vehicle is detected, a safe location within a threshold distance of the autonomous vehicle is identified and the autonomous vehicle generates a new trajectory to the safe location – see at least Fig. 14 and ¶ [0178]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for remotely controlling a vehicle of Biehler to provide for limiting to a radius of the autonomous vehicle, as taught by Meijburg, to move the vehicle away from the path of an emergency vehicle (Meijburg at ¶ [0178]).

	Regarding claim 4, Biehler further teaches:
wherein the portion of sensor data comprises information indicative of the autonomous vehicle encountering a situation that prevents the autonomous vehicle from reaching the destination (user may monitor the situation image from the sensor system to see if the vehicle has reached its limit – see at least ¶ [0024]; vehicles’ assistance system may reach its limit in certain situations, such as confusing roads or construction areas with temporary signage – see at least ¶ [0022]).

Regarding claim 5, Hu further teaches:
wherein the instruction further provides an indication for the autonomous vehicle to move at less than or equal to a threshold speed while moving to the intermediate location (user may input a second velocity to arrive at the reference point at the input velocity – see at least ¶ [0158]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler, Hu, and Meijburg to provide an indication of a threshold speed, as taught by Hu, to achieve the target direction at a desired location (Hu at ¶ [0171]).

Regarding claims 7 and 14, Biehler discloses a method and system for remotely controlling a vehicle and teaches:
one or more processors; and non-transitory computer readable memory including instructions that, when executed by the one or more processors (remote control system 7 – see at least Fig. 1 and ¶ [0050]), cause the system to perform operations comprising: 
receive, at a display, at least a portion of sensor data from a sensor of a device, the sensor data reflecting a state of an environment surrounding the device en route to a destination (situation image 8 from sensor system 2 is transmitted to communication interface 5 of driver assistance system 3 – see at least ¶ [0051]; highly automated vehicle 1 – see at least ¶ [0050]; situation image 8 may be displayed – see at least ¶ [0051]); 
receive input indicating an intermediate destination [ ] (an operator 12 of remote control 7 may manually input new waypoints/coordinates, which results in a corrected trajectory 17 – see at least Fig. 4 and ¶ [0056]); and 
transmit an instruction to the device to cause the device [ ] to determine a plan to travel to the intermediate destination [ ] (points from trajectory 17 are sent to the vehicle to replicate the trajectory 17 and the vehicle travels it independently – see at least ¶ [0058]).

Biehler fails to teach an intermediate destination that is a distance within a specific radius of a current position of the device in accordance to a speed threshold to which the device is to travel, the input further indicating an orientation represented by a value to adjust the device at the intermediate destination; use the orientation to determine a plan; align to the orientation at the intermediate destination where the orientation indicates a direction different from a heading direction used by the device en route to the destination.

However, Hu discloses systems and methods for UAV path planning and control and teaches:
receive input indicating an intermediate destination [ ] (an end point Pend may be obtained from user input provided through a user terminal – see at least ¶ [0170]; i.e., Pend = waypoint of Biehler), the input further indicating an orientation represented by a value to adjust the device at the intermediate destination (a user may indicated one or more values indicative of a target direction the UAV is to travel at reference point 930 – see at least ¶ [0130]); 
transmit an instruction to the device to cause the device to use the orientation to determine a plan to travel to the intermediate destination  and align to the orientation at the intermediate destination (a motion path generator 214 generates a motion path from the starting position 932 to the reference point such that the object has achieved the target direction at the reference point – see at least Fig. 8E and ¶ [0148]) where the orientation indicates a direction different from a heading direction used by the device en route to the destination (the user may indicate any desired value for the target direction at the reference point that does not need to correspond to the target direction of the destination of Biehler).

In other words, Biehler discloses a user inputting one or more waypoints that are used to determine a corrected trajectory for an autonomous vehicle to follow. The last waypoint entered to determine the trajectory is equivalent to the claimed intermediate location. Biehler does not disclose setting a particular orientation for the vehicle at the intermediate waypoint. Hu provides a user interface that allows a user to set an end point. The end point is equivalent to the claimed intermediate location. The user may enter values indicative of a target direction that a UAV is to travel when it reaches the endpoint. A motion path generator generates a motion path from a starting position to the endpoint such that an object following the motion path achieves the target direction at the end point. This allows the UAV to achieve an orientation and position for the UAV as desired by the user.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for remotely controlling a vehicle of Biehler to receive an orientation represented by a numerical value to rotate the autonomous vehicle, as taught by Hu, to achieve the target direction at a desired location (Hu at ¶ [0171]).

Further, Meijburg discloses operation of a vehicle in the event of an emergency and teaches:
an intermediate destination that is a distance within a specific radius of a current position of the device in accordance to a speed threshold to which the device is to travel (when an object such as an emergency vehicle is detected, a safe location within a threshold distance of the autonomous vehicle is identified and the autonomous vehicle generates a new trajectory to the safe location – see at least Fig. 14 and ¶ [0178]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for remotely controlling a vehicle of Biehler to provide for limiting to a radius of the autonomous vehicle, as taught by Meijburg, to move the vehicle away from the path of an emergency vehicle (Meijburg at ¶ [0178]).

Regarding claims 10 and 17, Biehler further teaches:
wherein the portion of sensor data comprises information indicative of the autonomous vehicle encountering a situation that prevents the autonomous vehicle from reaching the destination (user may monitor the situation image from the sensor system to see if the vehicle has reached its limit – see at least ¶ [0024]; vehicles’ assistance system may reach its limit in certain situations, such as confusing roads or construction areas with temporary signage – see at least ¶ [0022]).

Regarding claims 12 and 18, Hu further teaches:
wherein the instruction further provides an indication for the autonomous vehicle to move at less than or equal to a threshold speed while moving to the intermediate location (user may input a second velocity to arrive at the reference point at the input velocity – see at least ¶ [0158]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler, Hu, and Meijburg to provide an indication of a threshold speed, as taught by Hu, to achieve the target direction at a desired location (Hu at ¶ [0171]).

Claims 2, 3, 8, 9, 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biehler in view of Hu and Meijburg, as applied to claims 1, 7 and 14 above, and further in view of Lockwood et al. (US 2019/0011910 A1, “Lockwood”).

Regarding claim 2, Biehler further teaches: 
wherein the first representation comprises a map of the environment proximate the autonomous vehicle [ ] (user 12 of remote control 7 may plot a corrected trajectory 17 into map 19 – see at least Fig. 6 and ¶ [0061]).

Biehler fails to teach but Lockwood discloses interactions between vehicle and teleoperations system and teaches:
wherein the first representation comprises a map of the environment proximate the autonomous vehicle and a bounding box representing an object in the environment (displays 156 may display bounding boxes around vehicles – see at least ¶ [0079]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler, Hu, and Meijburg to provide a bounding box, as taught by Lockwood, to make information regarding an event readily apparent (Lockwood at ¶ [0079]).

Regarding claims 3, 9 and 16, Meijburg further teaches:
wherein the object comprises an emergency vehicle (emergency vehicle 1324 – see at least Fig. 14), and
wherein the intermediate location comprises a location in the environment to enable the emergency vehicle to pass from behind the autonomous vehicle (safe location 1408 – see at least ¶ [0178]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler, Hu, and Meijburg and Lockwood to provide a location to enable the emergency vehicle to pass, as further taught by Meijburg, to move the vehicle to a safe location (Meijburg at ¶ [0178]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler and Meijburg to provide a bounding box, as taught by Lockwood, to make information regarding an event readily apparent (Lockwood at ¶ [0079]).

Regarding claim 8, Biehler further teaches:
wherein the display is a graphical user interface (GUI) comprising a representation of the state of the environment surrounding the device (trajectory correction may be made via a touchscreen – see at least ¶ [0027], [0057]) and wherein the representation comprising a map of the environment [ ] (user 12 of remote control 7 may plot a corrected trajectory 17 into map 19 – see at least Fig. 6 and ¶ [0061]).

Biehler, Hu, and Meijburg fails to teach but Lockwood discloses interactions between vehicle and teleoperations system and teaches:
the representation comprising a bounding box representing an object in the environment (displays 156 may display bounding boxes around vehicles – see at least ¶ [0079]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler, Hu, and Meijburg to provide a bounding box, as taught by Lockwood, to make information regarding an event readily apparent (Lockwood at ¶ [0079]).

Regarding claims 13 and 20, Lockwood further teaches:
wherein the instruction indicates to the device to use four-wheel steering to perform the instruction to the intermediate destination (vehicle may include four-wheel steering – see at least ¶ [0049]; teleoperation signal may be provided to vehicle controller to maneuver the vehicle around an event – see at least ¶ [0136]; i.e., steering instruction to steer vehicle around event).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler, Hu, and Meijburg to provide an instruction to use four-wheel steering, as further taught by Lockwood, to steer around the event if the vehicle is equipped with four-wheel steering (Lockwood at ¶ [0136]).

Regarding claim 15, Biehler further teaches:
a first representation of the state of the environment surrounding the device, wherein the first representation comprises a map of the environment (map 19 showing the remotely controlled vehicle – see at least Fig. 6 and ¶ [0061]) [ ]; and
a second representation of the sensor data, wherein the second representation comprises raw image streams (situation image 8 from sensor system 2 is transmitted to communication interface 5 of driver assistance system 3 – see at least ¶ [0051]; highly automated vehicle 1 – see at least ¶ [0050]).

Biehler fails to teach but Lockwood discloses interactions between vehicle and teleoperations system and teaches:
the first representation comprises a bounding box representing an object in the environment (displays 156 may display bounding boxes around vehicles – see at least ¶ [0079]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler, Hu, and Meijburg to provide a bounding box, as taught by Lockwood, to make information regarding an event readily apparent (Lockwood at ¶ [0079]).

Claims 6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Biehler in view of Hu and Meijburg, as applied to claims 1, 7 and 14 above, and further in view of Allard (US 2001/0037163 A1).

Regarding claims 6, 11 and 19, Biehler, Hu, and Meijburg fail to teach but Allard discloses a method and system for remote control of a mobile robot and teaches:
causing the display to display a plurality of arrows, an arrow of the plurality of arrows associated with a cardinal direction, wherein the input is associated with the plurality of arrows, and wherein the intermediate location is determined, based at least in part, on the input (movement may be controlled by a joystick 320 represented by four-arrow icon, where each click on an arrowhead will move the robot – see at least Fig. 11 and ¶ [0048]).

In summary, Biehler discloses controlling the vehicle by means of an operating element of the remote control, such as a joystick (¶ [0018], [0035]). Biehler fails to teach displaying arrows as the operating element. However, Allard discloses remotely controlling a robot. A joystick represented by arrows on a display may be used to control movement or orientation of the robot. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler, Hu, and Meijburg to provide for arrows, as taught by Allard, to allow a remote operator to control movement and heading of the vehicle (Biehler at ¶ [0018]; Allard at ¶ [0048]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666